The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 16/441,538 by Thota et al. for “RANDOM ACCESS ENHANCEMENTS FOR URLLC OVER 5G WIRELESS NETWORKS”, filed on 06/14/2019. 
Claims 1-20 are now pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "determining, a base station" in line 26 and then further recites “instructing a base station” in line 28. It is unclear whether there is insufficient antecedent basis for this limitation in the claim or whether the determined base station is a different base station than the base station instructed to transmit a random access response to the user device.
Claims 18-20 depend from claim 17 and therefore they are rejected based on the same reasoning.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20160262109A1), hereinafter CHEN, in view of HAN et al. (US20200022038A1), hereinafter HAN.

Regarding claim 1, CHEN teaches A method of randomly accessing wireless communication resources in a LTE uplink comprising: (CHEN, Fig. 4, paragraph 94, teach a random access request in a LTE uplink.)
transmitting, by a user device, a plurality of random access requests wherein: (CHEN, Fig. 4, steps 410, paragraphs 95-96, teach transmitting a plurality of random access requests.)
each request is transmitted on a different communication channel from a plurality of communication channels; (CHEN, paragraph 52, different channels (or carriers) having different number of repetitions.)
receiving, at the user device, at least one random access response via the plurality of communication channels; (CHEN, Fig. 4, step 425, paragraph 102, teach receiving at least one random access response.)
and completing a random access procedure on the communication channel which conveyed the random access response. (CHEN, Fig. 4, step 430, paragraph 102, teach performing initial uplink transmission (i.e. completing a random access procedure on the  receiving at least one random access response.)
CHEN does not describe and each request comprises a preamble generated using a different root sequence;
However HAN in the same field of endeavor teaches and each request comprises a preamble generated using a different root sequence; (HAN, paragraph 123 teaches utilizing different random access preamble sequences used to send Msg1.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HAN with the teachings of CHEN to transmit, in each request, a PRACH using different root sequences. The motivation would be to reduce the impact of Msg1 storm caused by a random access event URLLC service is initiated (HAN, paragraph 123).

Regarding claim 11, CHEN teaches A method of operating a user device in an LTE network comprising: (CHEN, Fig. 4, paragraph 94, teach operating a user device 115-b to perform a random access request in a LTE network.)
transmitting a plurality of random access requests wherein: (CHEN, Fig. 4, steps 410, paragraphs 95-96, teach transmitting a plurality of random access requests.)
each request is transmitted on a different communication channel from a plurality of communication channels; (CHEN, paragraph 52, different channels (or carriers) having different number of repetitions.)
receiving at least one random access response via the plurality of communication channels; (CHEN, Fig. 4, step 425, paragraph 102, teach receiving at least one random access response.)
and completing a random access procedure on the communication channel which conveyed the random access response. (CHEN, Fig. 4, step 430, paragraph 102, teach performing initial uplink transmission (i.e. completing a random access procedure on the  receiving at least one random access response.)
CHEN does not describe and each random access request comprises a preamble generated using a different root sequence; 
However HAN in the same field of endeavor teaches and each random access request comprises a preamble generated using a different root sequence; (HAN, paragraph 123 teaches utilizing different random access preamble sequences used to send Msg1.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HAN with the teachings of CHEN to transmit, in each request, a PRACH using different root sequences. The motivation would be to reduce the impact of Msg1 storm caused by a random access event URLLC service is initiated (HAN, paragraph 123).



Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20160262109A1), hereinafter CHEN, in view of HAN et al. (US20200022038A1), hereinafter HAN, and further in light of TU et al. (US20200137805A1), hereinafter TU.

Regarding claim 2, although CHEN in view of HAN teach all the limitations with respect to claim 1 above, CHEN in view of HAN do not describe receiving two or more random access responses and completing the random access procedure on the communication channel which first conveyed the random access response. 
However TU in the same field of endeavor teaches receiving two or more random access responses and completing the random access procedure on the communication channel which first conveyed the random access response. (TU, Fig. 3, steps 103, 104, 105, paragraphs 59-63, teach receiving two RAR messages and sending uplink message using specified uplink resources.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of the modified invention, as described above, with the teachings of TU to receive two or more random access responses and complete a random access procedure on the communication channel which first conveyed the random access response. The motivation would be to increase the success rate of accessing a network when receiving a plurality of RAR messages (TU, paragraph 35).

CHEN in view of HAN teach all the limitations with respect to claim 11 above, CHEN in view of HAN do not describe receiving two or more random access responses and completing the random access procedure on the communication channel which first conveyed the random access response. 
However TU in the same field of endeavor teaches receiving two or more random access responses and completing the random access procedure on the communication channel which first conveyed the random access response. (TU, Fig. 3, steps 103, 104, 105, paragraphs 59-63, teach receiving two RAR messages and sending uplink message using specified uplink resources.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of the modified invention, as described above, with the teachings of TU to receive two or more random access responses and complete a random access procedure on the communication channel which first conveyed the random access response. The motivation would be to increase the success rate of accessing a network when receiving a plurality of RAR messages (TU, paragraph 35).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20160262109A1), hereinafter CHEN, in view of HAN et al. (US20200022038A1), hereinafter HAN, and further in light of Lin et al. (US20200137805A1), hereinafter LIN.

CHEN in view of HAN teach all the limitations with respect to claim 1 above, CHEN in view of HAN do not describe wherein the preamble is generated by multiplying a first preamble by a conjugate of a second preamble.
However LIN in the same field of endeavor teaches wherein the preamble is generated by multiplying a first preamble by a conjugate of a second preamble. (LIN, paragraph 34, teach generating preamble by providing a second ZC sequence that is different than the first.)  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of the modified invention, as described above, with the teachings of LIN to generate the preamble by multiplying a first preamble by a conjugate of a second preamble. The motivation would be to reduce misdetection of random access preambles (LIN, paragraph 71).

Regarding claim 16, although CHEN in view of HAN teach all the limitations with respect to claim 11 above, CHEN in view of HAN do not describe wherein the preamble is generated by multiplying a first preamble based on a first root sequence by a conjugate of a second preamble based on a cyclic shifted version of the first root sequence. 
However LIN in the same field of endeavor teaches wherein the preamble is generated by multiplying a first preamble based on a first root sequence by a conjugate of a second preamble based on a cyclic shifted version of the first root sequence. (LIN, paragraph 34, teach generating preamble by providing a second ZC sequence that is different than the first.)  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of the modified invention, as described above, with the teachings of LIN to generate the preamble by multiplying a first preamble by a conjugate of a second preamble. The motivation would be to reduce misdetection of random access preambles (LIN, paragraph 71).

Allowable Subject Matter
Claims 3-7, 9-10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowable, subject to the Section 112 Rejection indicated above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALLI Z BUTT/           Examiner, Art Unit 2412